DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              J.H.W., a child,
                                Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-1135

                          [December 19, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert Meadows, Judge; L.T. Case Nos. 562016CJ000915C,
562017CF00218C and 562019CJ000010B.

  Carey Haughwout, Public Defender and Patrick B. Burke, Assistant
Public Defender, West Palm Beach, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., TAYLOR and GERBER, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.